Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on May 31, 2022, with respect to the objection to the specification, objection to claims 1-9 and 12-17, and the rejection of claims 1-9 and 12-17 under 35 U.S.C. 101 as the claim invention is directed to an abstract idea without significantly more have been fully considered and are accepted.  The objection and rejection of respective claims has been withdrawn in view of the remark presented by the Applicant(s). The amendment to the title of the invention is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 10-11. Claims 1-9 and 12-17 are pending in the application.  
IDS
The information disclosure statement (IDS) submitted on May 31, 2022 is being considered by the Examiner. 
Allowance
Claims 1-9 and 12-17 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 1: the instant claim is allowed because the closest prior art, Bryant et al.  (U.S. Patent No. 7,844,415, hereon Bryant) fails to anticipate or render obvious "a method to provide a drift-free kinematic measurements of a device " including the steps (or comprising) " the applying a filter to the drift-free orientation-invariant range, to the one or more drift-free range-invariant orientation angles, to the one or more drift-free range-invariant direction angle, and to the drift-free position, to reduce white noise, thereby obtaining a filtered drift- free range, a filtered drift-free orientation, and a filtered drift-free position of the device; and based on the filtered drift-free range, filtered drift-free orientation, and filtered drift-free position, calculating vector velocity and vector acceleration of the device, wherein: a center frequency of each of the one or more frequency bands corresponds to a wavelength A, and a range between the transmitter and the receiver r is : r < λ/2π,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857